O’DONNELL, Judge,
concurring in the result:
I agree, giving due consideration to the conflicting affidavits introduced before us, that the military judge was not required to conduct an inquiry as he was unaware of any possible conflict of interest on the part of the civilian counsel. Cuyler v. Sullivan, 446 U.S. 335, 100 S.Ct. 1708, 64 L.Ed.2d 333 (1980). Cf., United States v. Davis, 3 M.J. 430 (C.M.A.1977).
Unlike the majority, I conclude that an actual conflict of interest existed in this case as a result of the civilian counsel’s previous representation of a government witness. I agree, however, that the appellant has not demonstrated that this conflict adversely affected his lawyer’s performance. Cuyler v. Sullivan, supra.
Accordingly, I concur in the result.